Rugg, C.J.
The defendant was tried upon an indictment charging larceny, in that he did, with intent to defraud, “obtain by false pretences certain divers sums of money of the value of more than one hundred dollars of the property of Ernest Linegar.”
There was evidence tending to show that the defendant, then a member of the bar, was retained by one Hughes "and one Linegar, to defend them, each being under indictment for receiving stolen goods. Hughes testified that he made an arrangement with the defendant whereby he was to pay the latter $4,000 in return for which the defendant guaranteed with respect to the indictment that “ nothing will happen, the worst would be probation”; that it was understood that out of this sum the defendant was to pay whatever might be necessary in way of restitution to the persons injured by the thefts and keep the rest as his own for services; that he paid the defendant $3,800, leaving a balance on March 26, 1921, of $200. Linegar testified that he made an arrangement with the defendant whereby he was to pay the latter $500 for defending him, a part of which was to be used for *443making restitution to those injured by the thefts, and the balance was to be kept by the defendant as his own for his services, and that prior to March 26, 1921, he had paid to the defendant $500. On that date the three were at the Court House and the defendant, after conference with an assistant to the District Attorney and an attorney representing those from whom the goods received by Hughes and Linegar had been stolen, told both Hughes and Linegar that more money was needed, and then told Linegar that $200 more must be paid for restitution and that Linegar made that payment to the defendant. There was further ample evidence to the effect that the statement that $200 more was needed by way of restitution was wholly false and that the defendant paid in settlement by way of restitution at that time only $950, and subsequently only $140 more, and that these sums were all the money that was thus paid. The testimony of the defendant in substance was that Hughes agreed to pay him $4,000 and Linegar, $500; that he at the time made full disclosure of his payments by way of restitution; that he made no statement to the effect that $200 additional was needed for restitution, and that he simply asked Linegar for $200, which was paid to him on request, and that that payment completed the amount due to him from both defendants.
The request for the direction of a verdict in favor of the defendant upon this state of the evidence was denied rightly. The false pretence which induced the payment might well have been found on all the evidence to be that a larger sum had been then and there demanded in restitution by the attorney representing the persons from whom the goods had been stolen than had been anticipated or foreseen when the contract as to payments to the defendant had been made. It might have been found to be, not a promissory representation nor a statement as to future expectation, but an assertion of a past or present fact. Commonwealth v. Drew, 19 Pick. 179. Commonwealth v. Althause, 207 Mass. 32. There is no disposition on the part of the court, either in criminal or civil cases, to extend legal immunity for falsehoods beyond bounds already established. Mabardy v. McHugh, 202 *444Mass. 148, 149. Commonwealth v. Quinn, 222 Mass. 504, 513.
There was sufficient evidence to support a finding that the alleged representation was false. If the testimony of the witnesses other than the defendant was believed, there was no rational escape from that conclusion.
The inference well might have been drawn from all the evidence that the payment of $150 in cash and a $50 Liberty bond made by Linegar to the defendant was intended to pass title to the latter, who might make the restitution to the injured owners in any form of security satisfactory to him and them.
The defendant requested that an instruction be given to the jury to the effect that, if the defendant received from Linegar or Hughes or from both only money enough to pay what was actually due him, then he should be found not guilty. This request, so far as sound, was given in substance. The contention of the defendant was set out at length in the charge. To that statement no exception was taken. The jury then were told plainly that, if the sum paid on March 26, 1921, was merely the balance due upon a contract made by the defendant with Linegar and Hughes, then the latter had no interest in the amount of the restitution and it would make no difference whether such contract was lawful, or not. That was sufficiently favorable to the defendant. Plainly it was open to the jury to find that it was not paid for that purpose in the minds of any of the parties.
The defendant further prayed for an instruction that, if “ the defendant made representations only for the purpose of getting the money due him, and not for the purpose of obtaining money not due him, then ” he should be found not guilty. This was denied rightly. There was no evidence on which such a finding justly could rest. The defendant gave no testimony of that nature. His testimony was that he made no misrepresentations whatever and that he simply insisted upon performance of a contract made with him. The evidence of the witnesses called in behalf of the Commonwealth was diametrically opposed to that given by *445the defendant and was that the defendant demanded the $200 solely because it was necessary, as he said, in order to make the restitution demanded. The defendant had no right to an instruction of the character requested. Commonwealth v. Hassan, 235 Mass. 26, 32. Plummer v. Boston Elevated Railway, 198 Mass. 499, 516. Walsh v. Adams, 245 Mass. 1, 10. Director General of Railroads v. Eastern Steamship Lines, Inc. 245 Mass. 385, 401. McDonough v. Vozzela, 247 Mass. 552, 560. The request was inapposite to the record. Therefore it is unnecessary to determine whether the request was sound in law. Compare Commonwealth v. McDuffy, 126 Mass. 467, Commonwealth v. Burton, 183 Mass. 461, and Commonwealth v. Peakes, 231 Mass. 449, 457.
There was no error in the rulings respecting evidence. The several questions put to the witness Linegar on cross-examination, as to what false representations were made to him, were not necessarily admissible. They called for an opinion as to the law in the light of inferences to be drawn from evidence. Commonwealth v. Burton, 183 Mass. 461, 473.
Other exceptions to evidence have not been argued and are treated as waived.

Exceptions overruled.